Citation Nr: 0618311	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include hepatitis.

2.  Entitlement to service connection for a stomach disorder, 
claimed on the basis of direct service incurrence and as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and June 2000 rating 
determinations by the above Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
for hepatitis as not well grounded.  In December 2001, the 
veteran was informed by the RO that his claim would be re-
considered on the merits due to a change in the law, as will 
be further explained herein.  In an October 2002 rating 
decision, the RO denied service connection for hepatitis and 
for a stomach disorder, and those determinations were 
appealed.

The veteran has filed many additional claims, none of which 
is before the Board on appeal.  A service connection claim 
for cervical strain was granted in a June 2004 rating action, 
and a service connection claim for tremors of the right arm 
and hand, denied by the RO in February 2004, was not 
appealed.


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center in 1973.

2.  There is no current diagnosis of any type of hepatitis, 
and current liver function testing is within normal limits.

3.  The competent and probative evidence preponderates 
against a finding that a currently manifested stomach 
disorder, diagnosed as gastroesophageal reflux disorder 
(GERD) with evidence of small hiatal hernia, is related to 
service or to any service connected disorder, including post-
traumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  A liver disorder, to include hepatitis, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A stomach disorder, to include GERD, was not incurred in 
or aggravated during service, nor is it related secondarily 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, the veteran has been provided a 
substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In December 2001 and June 2002 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed June 2004 statement of the case (SOC) of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the June 2004 SOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has recently stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, in a November 2004 
statement, the veteran indicated that he had no additional 
evidence to provide.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The claims for 
service connection are being denied, thereby rendering moot 
any concerns as to a rating or effective date for those 
issues.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records were requested in 1998, 
and in August 1998 the National Personnel Records Center 
(NPRC) indicated that there were no records on file at the 
NPRC, and that any records pertaining to the veteran were 
believed to have been destroyed in a fire.  It was also noted 
that dental records could not be reconstructed.  Service 
medical records were again requested from NPRC, and a reply 
was received in June 1999 that a search was again negative.  

The record contains an application for hospital treatment 
dated in August 1947 which indicates that the veteran had a 
history of being hospitalized for approximately 40 days in 
November 1944 for treatment of hepatitis, which then 
resolved.  Nasopharyngitis was diagnosed in August 1947. 

The veteran filed his original claim for hepatitis if June 
1998.  

VA records dated in 1998 indicate that laboratory studies 
done a year previously were all negative, and that he was 
status post bilateral inguinal hernia repair. 

Post-traumatic stress disorder (PTSD) was diagnosed upon VA 
examination conducted in November 1998.  Service connection 
for PTSD was granted in a January 1999 rating decision.

The veteran underwent an annual examination in July 1999, at 
which time examination of the abdomen was normal and 
genitourinary examination revealed no evidence of inguinal 
hernia.

VA medical records indicate that in April 2000 the veteran 
was seen by the emergency care unit, with complaints of 
severe stomach pain.  A diagnosis of abdominal pain, unclear 
etiology, resolved, was made.

The veteran underwent a VA annual examination in July 2000.  
At that time, it was noted that he declined to give any 
information about hepatitis risk factors.  A history of an 
episode of severe abdominal pain earlier in the year, 
etiology unknown, without diagnosis and which resolved, was 
noted.  Examination of the abdomen was normal, and 
genitourinary examination revealed no evidence of inguinal 
hernia.

A July 2000 record indicates that the veteran had recently 
received the results of hepatitis testing, which revealed 
that he was both A and C positive, and B negative.  Hepatitis 
B vaccines were given in November and December 2000.  

An October 2001 VA medical record documents the veteran's 
complaints of intermittent abdominal pain after eating.  An 
assessment of abdominal pain was made.  

The veteran filed a service connection claim for a stomach 
disorder in January 2002.  

Computerized tomography (CT) scans of the pelvis and abdomen 
were done by VA in April 2002 in conjunction with the 
veteran's complaints of abdominal pain.  The liver was 
reported as unremarkable.  Diagnostic impressions of 
cholelithiasis and left simple renal cyst were noted.  

A VA examination of the esophagus and hiatal hernia was 
conducted in June 2004.  The veteran reported that he had 
contracted hepatitis from bad food in 1944 or 1945, and was 
hospitalized for 30 days with symptoms of nausea and 
jaundice.  The examiner noted that food-borne hepatitis would 
have been hepatitis A.  It was noted that blood work done in 
July 2000 had been positive for hepatitis A and C, but 
negative for hepatitis B.  It was noted that he was supposed 
to go to the liver clinic, but did not do that.  The examiner 
commented that the veteran's liver function tests were 
altogether normal, with no evidence of hepatitis C activity, 
and it was noted that he may have cleared it.  The report 
indicated that the veteran denied all the usual risk factors 
for hepatitis C, including alcohol use, blood transfusion, 
blood exposure, intravenous (IV) drug use, tattoos, or high-
risk sexual contact.  

The veteran also reported a several-year history of heartburn 
and indigestion, for which he was taking Zantac.  He denied 
melena, poor appetite, diarrhea, constipation, nausea, or 
vomiting.  His weight was described as stable.  Diagnoses of 
gastroesophageal reflux and hepatitis C positive in the past, 
without confirmation and with normal liver function testing, 
were made.  The examiner commented that gastroesophageal 
reflux (GERD) was likely contributed to by mild obesity.  The 
examiner noted that this could not be linked to service, and 
further added that PTSD had not been established as a cause 
for gastroesophageal reflux.  An upper GI series revealed the 
presence of a small hiatal hernia, without evidence of peptic 
ulcer disease or gastritis.  The examiner indicated that the 
hiatal hernia was the most probable cause for GERD 
(aggravated by some degree of obesity) and explained that 
this was a structural abnormality, and was not caused by 
PTSD.  

Additional diagnostic testing revealed that liver function 
tests were normal and that hepatitic C RNA was negative.  The 
examiner stated the opinion that the previous screening 
hepatitis C antibody test was a false positive, and concluded 
that the veteran does not have chronic hepatitis C or any 
other hepatitis.  

III.  Legal Analysis

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, that it does not read into O'Hare the 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided upon the evidence of record.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of


chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The record reflects that the veteran received a Purple Heart 
during service, indicative of participation in combat.  The 
Board notes that, for injuries or diseases which are alleged 
to have been incurred in combat, 38 U.S.C.A. § 1154(b) 
provides a relaxed evidentiary standard of proof to determine 
service connection.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra. The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).


A.  Hepatitis

In considering this case on the merits, the Board finds that 
service connection for hepatitis is not warranted.  In 
reaching the foregoing conclusion, the Board observes that a 
record dated in 1947 documents that the veteran was 
hospitalized during service in 1944 due to symptoms 
compatible with, and thought to be, hepatitis.  Accordingly, 
considering the aforementioned evidence and upon application 
of 38 U.S.C.A. § 1154, the Board acknowledges as fact that 
the veteran suffered from some form of hepatitis during 
service.

The only post-service indication of hepatitis was shown in 
July 2000, at which time it was noted that the results of 
hepatitis testing reportedly indicated that the veteran was 
both hepatitis A and C positive, and B negative.  The veteran 
did not attend any followup at the liver clinic.  Hepatitis B 
vaccines were given in November and December 2000.  

However, in June 2004, additional testing of the liver and 
for hepatitis was undertaken.  At that time, liver function 
tests were normal, and hepatitis C RNA was negative.  The 
examiner expressed the opinion that the previous screening 
hepatitis C antibody test was a false positive, and concluded 
that the veteran did not have chronic hepatitis C or any 
other hepatitis or liver dysfunction.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this case, there 
is current diagnosis of hepatitis or any clinically 
documented indication of any type of hepatitis or liver 
dysfunction.  Specifically, when examined in 2004, the 
veteran had a normal liver function on testing, and his 
hepatitis C testing was negative.  In the absence of current 
medical evidence reflecting that the veteran currently has 
hepatitis of any kind, or any liver dysfunction, a 
preponderance of the evidence is against the claim for a 
liver disorder to include hepatitis, and the claim must be 
denied.  38U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  A valid claim 
requires proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

Even if a current liver disorder, to include hepatitis, were 
identified, the record contains no clinical evidence or 
competent medical opinion etiologically linking such to any 
in-service event, symptomatology, or pathology.  Accordingly, 
even upon consideration of the provisions of 38 U.S.C.A. § 
1154, with full awareness that the veteran's Purple Heart 
medal connotes a combat-related injury, the presumption can 
only be used to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, but not to 
etiologically link the initially incurred disease or injury 
to the currently claimed disorder.  Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  The veteran has not alleged 
that a combat injury caused his claimed hepatitis, and, with 
the current negative findings, such an etiological nexus 
would be absent in this case in any event.

The Board concludes that the negative evidence exceeds that 
of the positive.  Inasmuch as the veteran has no currently 
manifested liver disorder or indication of any type of 
hepatitis, the claim for service connection for a liver 
disorder, to include hepatitis, must be denied.  Gilbert, 1 
Vet. App. at 49.

B.  Stomach Disorder

The veteran maintains that he has a stomach disorder which 
was incurred during service or which is secondary to his 
service-connected PTSD.

The evidence on file reflects that the veteran began 
experiencing abdominal distress of unknown origin in 2000, 
more than 55 years after his discharge from service.  
Gastroesophageal reflux disorder (GERD) was diagnosed in June 
2004, and therefore it is established that the veteran has a 
currently diagnosed stomach disorder.  

In his August 2004 substantive appeal, the veteran reported 
that he had a 50 year history of stomach problems.  In this 
case, the veteran has not presented satisfactory lay or other 
evidence that a stomach disorder was incurred or aggravated 
in combat, or at any other time during service.  See 38 
U.S.C.A. § 1154(b).  The Board notes that the veteran has not 
specifically alleged that his stomach disorder was incurred 
during combat service, and based on his own report, stomach 
symptoms did not manifest until 1954, nearly 10 years after 
his period of service.  The earliest indication of any 
abdominal problems is documented in 1998 medical records 
which note that the veteran was status post bilateral 
inguinal hernia repair.  Accordingly, the Board concludes 
that the provisions of 38 U.S.C.A. § 1154 are inapplicable to 
this case.

However, as noted above, even were the provisions of 38 
U.S.C.A. § 1154 applicable to this case, this presumption 
could be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, but not to 
etiologically link the initially incurred disease or injury 
to the currently claimed disorder.  Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Such an etiological nexus is 
also lacking in this case.

The veteran maintains that he has had a history of symptoms 
of abdominal distress which he believes are attributable to 
military service or in the alternative to service connected 
PTSD.  The Board appreciates the sincerity of the appellant's 
belief in the merits of his claim.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

The currently diagnosed stomach disorder, GERD has not been 
linked by competent evidence or opinion to the veteran's 
period of service, or to service-connected PTSD, nor does the 
evidence on file establish or even suggest such a 
relationship.  The requirement of an evidentiary showing of 
such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service-connected disorder) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established. 

The veteran maintains that his stomach problems are the 
result of stress caused by nightmares and memories of combat 
experiences associated with his PTSD.  However, the record 
contains a 2004 opinion of a VA examiner that GERD was likely 
contributed to by mild obesity, and the examiner noted that 
this could not be linked to service, and that PTSD has not 
been established as a cause for GERD.  An upper GI series 
revealed the presence of a small hiatal hernia, without 
evidence of peptic ulcer disease or gastritis.  The examiner 
indicated that the hiatal hernia was the most probable cause 
for GERD (aggravated by some degree of obesity) and explained 
that this was a structural abnormality, and not caused by 
PTSD.  There is no competent opinion of record to the 
contrary.  

The veteran has requested that VA obtain another medical 
opinion.  However, it is clear that no further opinion need 
be obtained.  The VA examiner in June 2004 reviewed the 
claims folder, recorded a comprehensive summary of the 
veteran's history and complaints, performed all necessary 
testing, and provided opinions with explanations based on 
clinical findings.  The fact that the opinion provided was 
not favorable to the veteran's claim does not compel VA to 
seek another opinion.  

The veteran has reported that he has experienced abdominal 
problems since approximately 1954.  Even were the Board to 
assume, for the limited purpose of this analysis, that the 
veteran's reports are accurate, in this case the earliest 
medical evidence of any abdominal disorder was first reported 
in 1998, more than 50 years after the veteran's separation 
from service.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a large gap in the evidence of treatment 
from discharge in 1945 until the earliest documented 
complaints of stomach problems in 1998.  In essence, the 
veteran's assertions of continuity and chronicity of a 
stomach disorder are unsupported.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (absence of any medical records of 
diagnosis or treatment for many years after service is 
probative evidence against a claim.).

Thus, in the absence of evidence establishing a nexus between 
the currently claimed stomach disorder, diagnosed as GERD 
with small hiatal hernia, and service or any service-
connected disorder, specifically PTSD, service connection for 
a stomach disorder is not warranted.  The preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. at 55.

ORDER

Entitlement to service connection for a liver disorder, to 
include hepatitis, is denied.

Entitlement to service connection for a stomach disorder, 
currently diagnosed as gastroesophageal reflux disorder, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


